In an action for conversion to recover from defendant Bank of Hicksville the proceeds of thirty-five cheeks drawn to the order of the corporation plaintiff because the bank cashed the checks upon the indorsement of the corporation’s president, alleged to be unauthorized, judgment dismissing the complaint and dismissing the cross-complaint of the bank against the impleaded defendants Kellner at the close of plaintiffs’ case unanimously affirmed, in so far as appealed from, with costs to defendant bank against plaintiffs. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Close, JJ.